Per Curiam.
Suit on note. Answer: 1. Denial. 2. Payment. 3. That usurious interest was contracted for. 4. That usurious interest had been paid. Beply to the second, and demurrer sustained to the third and fourth paragraphs of the answer. Both the third and fourth paragraphs thus pleaded profess to answer as to the whole, when in fact, they neither of them show a bar, if true, but as to a part of the cause of action.
Wm. A. Bielde and Chas. U. Burehenal, for the appellants.
James Perry, for the appellee.
The demurrers were therefore correctly sustained. 13 Ind. 448; 6 Blackf. 378; 5 id. 424; 14 Ind. 32; 11 id. 268; id. 527.
The judgment is affirmed, with 5 per cent, damages and costs.